 Case 2:18-cv-00166-Z-BR Document 67 Filed 12/23/19               Page 1 of 7 PageID 772


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION


  Apollo MedFlight, LLC,

          Plaintiff,                                 JURY DEMANDED

  v.                                                 CIVIL ACTION NO. 2:18-cv-166

  BlueCross BlueShield of Texas, a Division
  of Health Care Service Corporation,

          Defendant.

               AMENDED AGREED MOTION TO EXTEND DEADLINES

       Plaintiff Apollo MedFlight, LLC (“Apollo”), with the consent and agreement of Defend-

ant BlueCross BlueShield of Texas, a Division of Health Care Service Corporation’s

(“BCBSTX”), now moves this Court to extend the following deadlines in the Court’s Amended

Scheduling Order as follows:

      Deadline for parties seeking affirmative relief to designate experts and comply with

       expert disclosure requirements. The parties request an extension of this deadline from

       Wednesday December 18, 2019 until Monday, February 17, 2020.

      Deadline for parties opposing affirmative relief to designate experts and comply

       with expert disclosure requirements. The parties request an extension of this deadline

       from Wednesday, January 29, 2020 until Monday, March 30, 2020.

      Deadline for rebuttal reports. The parties request an extension of the deadline from

       Wednesday, March 4, 2020 until Friday, May 29, 2020.

      Deadline for objections to expert witnesses. The parties request an extension of this

       deadline from Friday, June 5, 2020 until Friday August 7, 2020.



AMENDED AGREED MOTION TO EXTEND DEADLINES – PAGE 1
 Case 2:18-cv-00166-Z-BR Document 67 Filed 12/23/19                  Page 2 of 7 PageID 773


      Deadline for amendment of pleadings. The parties request an extension of this deadline

       from Friday August 14, 2020 until Friday, October 16, 2020.

      Deadline for completion of discovery. The parties request an extension of this deadline

       from Friday, May 1, 2020 until Friday, July 3, 2020.

      Deadline for summary judgment/dispositive motions. The parties request an extension

       of this deadline from Friday June 5, 2020 until Friday, August 7, 2020.

      Deadline for motions not otherwise covered. The parties request an extension of this

       deadline from Friday, August 28, 2020 until Friday, October 30, 2020.

      Deadline for Rule 26(a)(3) disclosures. The parties request an extension of this deadline

       from Friday, October 9, 2020 until Friday, December 11, 2020.

      Trial ready date. The parties request an extension of the trial ready date from Tuesday,

       December 1, 2020 until Monday, February 1, 2021.

       The parties request that these agreed extensions be granted so that justice will be done,

and not for delay or for any other improper purpose. The parties agree that good cause exists to

permit this amendment under the factors for analyzing good cause in this Circuit, which are “(1)

the explanation for the failure to [meet the deadline]; (2) the importance of the [amendment]; (3)

potential prejudice in allowing the [amendment]; and (4) the availability of a continuance to cure

such prejudice.” S&W Enterprises, L.L.C. v. SouthTrust Bank of Alabama, NA, 315 F.3d 533,

536 (5th Cir. 2003) (quoting Reliance Ins. Co. v. La. Land & Exploration Co., 110 F.3d 253, 257

(5th Cir. 1997)). Each of these factors is met, as shown below:

       1. Explanation of the Need for a Continuance.

       On the first element—the need for the amendment and explanation of the parties’ inabil-

ity to meet the present deadlines—the extension is necessary due to continuing on-going



AMENDED AGREED MOTION TO EXTEND DEADLINES – PAGE 2
 Case 2:18-cv-00166-Z-BR Document 67 Filed 12/23/19                    Page 3 of 7 PageID 774


discovery, including a pending discovery dispute, and additional time necessary for the Parties’

respective experts’ to complete their analyses. While the Parties have worked diligently to ex-

change information and documents, they require additional time to complete necessary discovery

to allow experts to review and analyze voluminous data. Moreover, the resolution of a pending

discovery dispute has the potential to impact the Parties’ respective expert analyses and will gov-

ern additional discovery in this dispute, including oral depositions. See ECF Nos. 37, 45, and 62.

The Parties have not yet engaged in depositions, which is also relevant to expert analysis, in part

due to the pendency of the discovery dispute (which involves, among other things, the permissi-

ble scope of corporate representative depositions).

       Finally, the Parties have discussed potential resolution through alternative dispute resolu-

tion, and are currently evaluating the possibility of resolution through ADR; an extension of the

current deadline will allow the Parties to defer costs in the event they are able to resolve this mat-

ter. The proposed amended scheduling order will provide the Parties the necessary time to fully

develop their arguments and conduct adequate discovery, ensure that their experts have the nec-

essary time to complete their analyses and develop their testimony, and allow the parties to

efficiently participate in settlement dispute resolution process.

       2. The Importance of the Amendment.

       On the second element, the parties agree that the amendment is important, as the extra

time will permit both parties to fully develop their arguments and fully and fairly present their

respective arguments. This additional time will permit the parties a better opportunity to clarify

before the time of trial all of the issues in dispute, which will permit the trial to be a more effec-

tive and just adjudication of the parties’ disagreement. For the reasons set forth above regarding




AMENDED AGREED MOTION TO EXTEND DEADLINES – PAGE 3
 Case 2:18-cv-00166-Z-BR Document 67 Filed 12/23/19                    Page 4 of 7 PageID 775


the need for these amendments, the amendments are each important to the presentation of the

parties’ respective cases.

        3. Potential Prejudice in Allowing the Amendment.

        Neither Party is likely to suffer prejudice from this amendment. Though this case has

been on file for a year, it is still relatively early in its development, as a final order on Defend-

ant’s Motion to Dismiss was issued just two months ago. Moreover, both parties have agreed to

this request. Indeed, not only would neither party be prejudiced by this request, but both parties

would benefit for the reasons given above regarding the need for and importance of the amend-

ment.

        4. The Availability of a Continuance to Cure any Potential Prejudice.

        There is no prejudice to either party from granting the extensions requested in the motion,

so there is no prejudice to cure by granting a continuance. Moreover, this agreed motion and the

proposed scheduling order build in extensions of all other relevant deadlines (for the reasons set

forth above), such that a further continuance is likely to be unnecessary. It is for this reason that

the parties have requested extensions of each of these deadlines, as opposed to merely the most

immediate deadlines: to avoid a situation where the extension of an initial deadline, on which

other deadlines rely, would reduce the opportunity of the parties to analyze and fully integrate

the materials disclosed upon the earlier deadline into their respective cases.

        A proposed second amended scheduling order is attached to this Motion as Exhibit A.




AMENDED AGREED MOTION TO EXTEND DEADLINES – PAGE 4
 Case 2:18-cv-00166-Z-BR Document 67 Filed 12/23/19        Page 5 of 7 PageID 776


Dated: December 23, 2019                 Respectfully submitted,

                                         By: _/s/ Andrew Cookingham______________

                                         NORTON ROSE FULBRIGHT US LLP

                                                 Jeff Cody
                                                 State Bar No. 04468960
                                                 jeff.cody@nortonrosefulbright.com

                                         2200 Ross Avenue, Suite 3600
                                         Dallas, TX 75201
                                         Telephone: 214.855.8000
                                         Facsimile: 214.855.8080

                                         THOMPSON & KNIGHT LLP

                                                 Andrew Cookingham
                                                 State Bar No. 24065077
                                                 Andrew.Cookingham@tklaw.com

                                                 Jennifer Rudenick Ecklund
                                                 State Bar No. 24045626
                                                 Jennifer.Ecklund@tklaw.com

                                         1722 Routh Street, Suite 1500
                                         Dallas, TX 75201
                                         Telephone: 214.969.1700
                                         Facsimile: 214.969.1751

                                         -and-

                                         RINEY & MAYFIELD LLP

                                                 Thomas C. Riney
                                                 State Bar No. 16935100
                                                 triney@rineymayfield.com

                                                 Alex L. Yarbrough
                                                 State Bar No. 24079615
                                                 ayarbrough@rineymayfield.com

                                         320 S. Polk Street, Suite 600
                                         Amarillo, TX 79101-1426
                                         Telephone: (806) 468-3201
                                         Facsimile: (806) 376-4509

                                         COUNSEL FOR PLAINTIFF


AMENDED AGREED MOTION TO EXTEND DEADLINES – PAGE 5
 Case 2:18-cv-00166-Z-BR Document 67 Filed 12/23/19       Page 6 of 7 PageID 777




                                         AGREED

                                         s/ Amir Shlesinger
                                         Amir Shlesinger (admitted pro hac vice)
                                         California State Bar No. 204132
                                         Reed Smith LLP
                                         355 South Grand Avenue, Suite 2900
                                         Los Angeles, CA 90071
                                         ashlesinger@reedsmith.com
                                         T: 213-457-8000
                                         F: 213-457-8080

                                         Alexandra M. Lucas (admitted pro hac vice)
                                         Illinois State Bar No. 6313385
                                         Reed Smith LLP
                                         10 South Wacker Drive, 40th Floor
                                         Chicago, IL 60606
                                         alucas@reedsmith.com
                                         T: 312-207-1000
                                         F: 312-207-6400

                                         Sarah M. Cummings
                                         Texas State Bar No. 24094609
                                         Reed Smith LLP
                                         2501 N. Harwood Street, Suite 1700
                                         Dallas, TX 75201
                                         scummings@reedsmith.com
                                         T: 469-680-4200
                                         F: 469-680-4299




AMENDED AGREED MOTION TO EXTEND DEADLINES – PAGE 6
 Case 2:18-cv-00166-Z-BR Document 67 Filed 12/23/19                Page 7 of 7 PageID 778




                              CERTIFICATE OF CONFERENCE

       I certify that on December 18 and 22, 2019, I conferred with Defendant’s counsel via

email, and on December 20, 2019 I conferred with Defendant’s counsel via telephone. Defend-

ants agree to the relief sought in this Motion.


                                                  /s/ Andrew Cookingham
                                                      Andrew Cookingham



                                 CERTIFICATE OF SERVICE

       The undersigned counsel for Plaintiff hereby certifies that the foregoing document was e-

filed with the Court and served on all counsel of records on December 23, 2019.

                                                     ___/s/ Andrew Cookingham_____________
                                                            Andrew Cookingham




AMENDED AGREED MOTION TO EXTEND DEADLINES – PAGE 7
